320 S.W.3d 208 (2010)
Kenneth SPLITT, Petitioner/Respondent,
v.
Loan SPLITT, Respondent/Appellant.
No. ED 93642.
Missouri Court of Appeals, Eastern District, Division Three.
September 7, 2010.
Jane E. Tomich, St. Charles, MO, for Appellant.
*209 John T. Bruere, Jennifer Growe Soshnik, Troy, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Loan Splitt appeals from the trial court's Judgment and Decree of Dissolution of Marriage (judgment) dissolving her marriage to Kenneth Splitt. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment is not against the weight of the evidence, Walsh v. Walsh, 184 S.W.3d 156, 157 (Mo.App. E.D.2006), and the trial court did not abuse its discretion in identifying and dividing the parties' marital property. Pruitt v. Pniitt, 94 S.W.3d 429, 433-34 (Mo.App. E.D.2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).